Opinion by
Head, J.,
In an action of trespass to recover damages because of the publication by the defendant of an alleged libelous article of and concerning the plaintiff, the latter recovered a verdict and judgment for twenty-five dollars. The defendant appeals.
In Pittock and Mills v. O’Neill, 63 Pa. 253, Mr. Justice ShabsWood thus defines a libel: “A libel may be defined *431to be any malicious publication, written, printed or painted, which, by word or signs, tends to expose a man to ridicule, contempt, hatred or degradation of character.” From an examination of this clear definition it will appear that it is just as offensive in the eyes of the law to attempt to subject a man to public ridicule or contempt as it is to charge him with a crime which would result in the degradation of his character. Naturally, and quite properly, this is true. There are no weapons more effective for the destruction of the peace of mind and happiness of a citizen than public ridicule or contempt.
We may agree that the article in question in the case at bar contained one statement of fact, to wit, the fact the plaintiff had been arrested, had a hearing and was discharged by the magistrate on the payment of one-half the costs, and, had the defendant confined the published. article to a fair statement of this fact the publication would have been privileged. So the learned trial judge correctly instructed the jury. But it is no new doctrine that even a privileged article may be so published, the: account of it may be so highly colored and accompanied ; with such offensive comments and observations, that the privilege, which would have inhered in a fair publication, is lost, and so the learned judge instructed the jury. No complaint is made of the single fact referred to which would have been privileged. It was the manner of publication, the coloring of its setting and the comments connected with it, none of which had any foundation in fact, that made the article libelous. The proper exercise of the right of free speech carries with it no license to thus hold up an inoffensive citizen to public ridicule and make him a laughing stock in his community. Under the charge of the court the verdict of the jury necessarily means they found that the manner of the publication made it libelous and that such a publication, so made, had lost its privilege and was in no way justified by the actual facts in evidence.
*432Upon a careful review of the record of the trial we can discover no reversible error. The assignments of error are therefore overruled.
Judgment affirmed.